        Case 1:20-cv-02064-CAP Document 41 Filed 08/19/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IOU CENTRAL, INC.                           :
d/b/a IOU FINANCIAL, INC.                   :
                                            :
      Plaintiff,                            :
vs.                                         :   CASE NO.: 1:20-cv-02064 (CAP)
                                            :
CHARLTON ENTERPRISES, INC.                  :
D/B/A CHARLTON MOTORS,                      :
GARY ALAN CHARLTON,                         :
PAUL A. BOSCO, JR,                          :
P.A. BROKERS, LLC d/b/a                     :
PUBLIC AUTO BROKERS,                        :
BOSCO AUTO GROUP a/k/a                      :
BOSCO AUTO DEALERSHIP,                      :
STONE HILL FM, LLC,                         :
                                            :
      Defendants.                           :

   CONSENT MOTION TO DISMISS CASE WITHOUT PREJUDICE
    BY PLAINTIFF IOU AND DEFENDANTS PAUL A. BOSCO, P.A.
   BROKERS, LLC D/B/A PUBLIC AUTO BROKERS, BOSCO AUTO
  GROUP A/K/A BOSCO AUTO DEALERSHIP, STONE HILL FM, LLC.

      Per Fed. R. Civ. P. 41 (a) (2), IOU moves to dismiss this action by consent

of four Defendants, Paul A. Bosco Jr., P.A Brokers, LLC, d/b/a Public Auto

Brokers, Bosco Auto Group a/k/a Bosco Auto Dealership, Stone Hill Auto, LLC.

      1.     On 9/20/19, IOU filed this action serving all Defendants. [Doc 10-14]
        Case 1:20-cv-02064-CAP Document 41 Filed 08/19/20 Page 2 of 5




      2.     Four Defendants appeared in this action, Paul Bosco, P.A. Brokers

LLC d/b/a Public Auto Brokers, Bosco Auto Group a/k/a Bosco Auto Dealership

and Stone Hill LLC, as shown by the docket. [Doc 19-24] [Bosco Defendants]

      3.     Per Fed. R. Civ. P. 12, no defendant raised the defense of venue in

this action which was transferred sua-sponte. [Doc 27]

      4.     Charlton Enterprises is bankrupt, per E.D. Tex Bankruptcy Case No.

19-43074, to which this action is stayed and cannot proceed per 11 U.S.C. § 362.

      5.     Defendant Gary Charlton never appeared in this action.

      6.     IOU is resolving the issues with the Bosco Defendants requiring their

removal from this action, such as their consent to the Amended Complaint, which

would have named Gary Charlton and joined two new defendants, but was stricken

by the Court, which will not permit amendment. [Doc 40]

      7.     IOU and the Bosco Defendants, the sole parties appearing, request

the Court voluntarily dismiss this action without prejudice per Fed. R. Civ. P. 41

(a)(2), vacating all orders in this action, [Doc 26, 34, 36, 40] with the appearing

parties bearing their own costs and fees.

       8.    Dismissal of this action will not prejudice any party as the appearing

parties consent to dismissal to which the consent of Gary Charlton is not required.

      9.     A proposed Order is attached as Exhibit 1.
        Case 1:20-cv-02064-CAP Document 41 Filed 08/19/20 Page 3 of 5




                                     MEMORANDUM

      The Court is requested to take judicial notice of the record and these matters

per Fed. R. Evid. 201. Under Fed. R. Civ. P. 41 (a) (2), IOU and the four appearing

Bosco Defendants are entitled to dismissal of the action without conditions. “[I]n

most cases, a voluntary dismissal should be granted unless the defendant will suffer

clear legal prejudice, other then the mere prospect of a second lawsuit, as a

result.” Durham v. Fla. E. Coast, 385 F. 2d. 366, 368-369 (5th Cir. 1967) [reversed

erroneous dismissal with prejudice under Fed. R. Civ. P. 41 (a)(2)] holding that

      “Courts exist to serve the parties, and not to serve themselves, or to
      present a record with respect to dispatch of business* * * For the court
      to consider expedition for its own sake ‘regardless’ of the litigants is
      to emphasize secondary considerations over primary.” Alamance
      Industries v. Filene's, 291 F.2d 142, 146 (1st Cir. 1961) The crucial
      question to be determined is, would the defendant lose any substantial
      right by the dismissal. In exercising its discretion the court follows the
      traditional principle that dismissal should be allowed unless the
      defendant will suffer some plain legal prejudice other than the mere
      prospect of a second law suit.” Id at 368 [emphasis added]

      A second suit, such as to Gary Charlton or potential defendants is not a valid

consideration for dismissal, whose consent is not required. White v. Alabama, 74

F.3d, 1058, 1073 (11th Cir. 1996) [“In this circuit, a decree that provides a remedy

to some but not all parties cannot affect the rights of a dissenting party.”] Id at

7076. (Black, J. specially concurring) [“Once a party intervenes, he becomes a full

participant and entitled to have his claims litigated’]
        Case 1:20-cv-02064-CAP Document 41 Filed 08/19/20 Page 4 of 5




                                  CONCLUSION

      Plaintiff IOU and the Bosco Defendants request that the Court voluntarily

dismiss this action without prejudice per Fed. R. Civ. P. 41 (a)(2), vacating all

orders in this action, with the parties bearing their own costs and fees.

             This 19th day of August 2020.

                    By:   /s/Paul G. Wersant
                          Paul G. Wersant
                          Georgia Bar No. 748341
                          3245 Peachtree Parkway, Suite D-245
                          Suwanee, Georgia 30024
                          Telephone: (678) 894-5876
                          Email: pwersant@gmail.com
                          Attorney for Plaintiff
                          File No. 118658

                    CONSENTED TO BY:

                          /s/ John Philip Fox
                          John Philip Fox
                          Georgia Bar No. 272522
                          Adams, Hemingway, Wilson and Rutledge, LLC
                          Post Office Box 1956
                          Macon, Georgia 31202
                          Telephone (478) 254-4957
                          Facsimile: (478) 746-8215
                          johnfox@adamshemingway.com
                          Attorney for Defendants Paul A. Bosco Jr. P.A Brokers,
                          LLC, d/b/a Public Auto Brokers, Bosco Auto Group a/k/a
                          Bosco Auto Dealership and Stone Hill Auto, LLC
                          [The Four Defendants Appearing in this Action]
        Case 1:20-cv-02064-CAP Document 41 Filed 08/19/20 Page 5 of 5




                      CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point typeface.

                         CERTIFICATE OF SERVICE

      I certify a precise copy of this document was filed ECF, sending ECF notice

to counsel of record on the below date.

            This 19th day of August 2020.

                   By:   /s/Paul G. Wersant
                         Paul G. Wersant
                         Georgia Bar No. 748341
                         3245 Peachtree Parkway, Suite D-245
                         Suwanee, Georgia 30024
                         Telephone: (678) 894-5876
                         Email: pwersant@gmail.com
                         Attorney for Plaintiff
                         File No. 118658
